Exhibit 10.37


Milacron Logo [ml2cvnt.gif]






EXECUTIVE MEDICAL EXPENSE REIMBURSEMENT PLAN

Amended as of July 29, 2004







--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

--------------------------------------------------------------------------------

I. INTRODUCTION -1- II. ELIGIBILITY -1- ELIGIBILITY REQUIREMENTS - ACTIVE
EMPLOYEES -1- ELIGIBILITY REQUIREMENTS - DEPENDENTS -1- EFFECTIVE DATE OF
COVERAGE -2- PARTICIPANT CONTRIBUTIONS -2- III. MEDICAL BENEFITS -2- GENERAL
PROVISIONS -2- COVERED EXPENSES -2- MAXIMUM BENEFIT -3- IV. GENERAL LIMITATIONS
-3- V. CLAIM FILING INFORMATION -4- COORDINATION OF BENEFITS -5- GENERAL
PROVISION -5- RIGHT TO RECEIVE AND RELEASE INFORMATION -5- RIGHT TO MAKE PAYMENT
TO OTHER ORGANIZATIONS -5- VII. TERMINATION OF COVERAGE -5- WHEN COVERAGE ENDS
-5- AMENDMENT AND TERMINATION -6- VIII. OPTIONAL CONTINUATION OF COVERAGE -6-
IX. OTHER IMPORTANT PROVISIONS -6- ACTS OF THIRD PARTIES -6- RECOVERY OF EXCESS
PAYMENTS -7- FACILITY OF PAYMENT -7- CASE REVIEW -7- PROOF OF DISABILITY -8-
FRAUD -8- COMPETITION -8- ADMINISTRATION -8- MISCELLANEOUS -8-


-2-

--------------------------------------------------------------------------------



EXECUTIVE MEDICAL EXPENSE REIMBURSEMENT PLAN

I.     INTRODUCTION

This Executive Medical Expense Reimbursement Plan (the "MERP") has been
established by Milacron Inc. (the "Company") for certain elected officers and
designated key employees and their eligible dependents.

This document describes the benefits provided under the MERP. The MERP will be
administered according to the provisions set forth in this document.

The MERP is a self-funded program. The Company may from time-to-time contract
with a third-party administrator to process claims and issue payments on behalf
of the Company.

The benefits referenced in this document are effective as of January 1, 1995

II.     ELIGIBILITY

ELIGIBILITY REQUIREMENTS - ACTIVE EMPLOYEES

An employee elected to the position of Chairman, President, Chief Executive
Officer, Chief Operating Officer, Vice President, Treasurer or Controller of
Milacron Inc. or designated as a key employee for purposes of this plan by the
Personnel and Compensation Committee of the Board of Directors of the Company
shall become a "Participant" in the MERP on the first day of his employment as
an elected officer or as a designated key employee.

ELIGIBILITY REQUIREMENTS - DEPENDENTS

An "Eligible Dependent" is:

 1. The lawful spouse of the Participant.
    
    
 2. The Participant's unmarried children who are under age 26, including
    step-children who live with the Participant in a regular parent-child
    relationship and who depend primarily upon the Participant for support and
    maintenance. The Participant's mentally or physically handicapped children
    incapable of self-sustaining employment may continue past the limiting age
    of 25, provided that the dependent continues to meet all other eligibility
    requirements described in the preceding sentence.


-3-

--------------------------------------------------------------------------------



EFFECTIVE DATE OF COVERAGE

Coverage for a Participant begins on the first day of employment as an elected
officer or as a designated key employee. Coverage for an Eligible Dependent
begins on the date the related Participant's coverage becomes effective.

For a new dependent, coverage begins on the day the dependent becomes an
Eligible Dependent.

PARTICIPANT CONTRIBUTIONS

Participants are not required to make contributions in order to participate in
the MERP.

III.     MEDICAL BENEFITS

GENERAL PROVISIONS

Upon receipt of required documentation satisfactory to the Company (or its
authorized claims representative) that a Participant has incurred a Covered
Expense, the MERP shall pay such Participant for that portion of the Covered
Expense that is determined by the Company (or its authorized claims
representative) to be medically necessary.

The total Covered Expenses per calendar year that are payable under the MERP to
a Participant and his Eligible Dependents are subject to the "Maximum Benefit"
described below.

COVERED EXPENSES

The term "Covered Expense" means an expense incurred by or on behalf of a
Participant or an Eligible Dependent for the charges below which is not excluded
from coverage under the provisions of Section IV. An expense is considered a
Covered Expense to the extent that the expense is attributable to products
and/or services which have been recommended by a physician. Covered Expenses
will include only those expenses incurred for:

 1. Medical services and supplies.
    
    
 2. Dental services and supplies.
    
    
 3. Vision care services and supplies and for eye examinations and eyeglasses,
    including contact lenses.
    
    
 4. Auditory care services and supplies.
    
    
 5. Daily living while the Participant or Eligible Dependent is receiving
    treatment at a medical facility but residing outside the facility.
    
    


-4-

--------------------------------------------------------------------------------



MAXIMUM BENEFIT

The "Maximum Benefit" in a calendar year is: $25,000.

IV.     GENERAL LIMITATIONS

No payment will be made under the MERP for expenses incurred:

 1.  For or in connection with an injury arising out of, or in the course of,
     any employment for wage or profit.
     
     
 2.  For or in connection with an injury or sickness which is covered and paid
     under any workers' compensation or similar law.
     
     
 3.  For charges made by a hospital owned or operated by the United States
     Government.
     
     
 4.  To the extent that payment is unlawful where the Participant or Eligible
     Dependent resides when the expenses are incurred.
     
     
 5.  For charges which the Participant or Eligible Dependent is not legally
     required to pay.
     
     
 6.  For charges which would not have been made if the Participant or Eligible
     Dependent had no coverage.
     
     
 7.  For charges for care, treatment or surgery that are not medically
     necessary.
     
     
 8.  For expenses covered and paid under any other health plan or insurance
     policy.
     
     
 9.  For or in connection with custodial care, education, or training.
     
     
 10. To the extent that the Participant or Eligible Dependent is in any way paid
     or entitled to payment for those expenses by or through a public program.
     
     
 11. For experimental drugs or substances not approved by the Food and Drug
     Administration, or for drugs labeled: "caution - limited by federal law to
     investigational use."
     
     
 12. For or in connection with experimental procedures or treatment methods not
     approved by the American Medical Association or the appropriate medical
     specialty society.
     
     
 13. For premiums for any health plan or insurance plan.
     
     


-5-

--------------------------------------------------------------------------------



V.     CLAIM FILING INFORMATION

A claim shall be initiated by the filing of a completed and signed form with the
Company (or its authorized claims representative). The claim will be processed
as soon as possible after the claim forms and all necessary supporting records
and documents are filed with the Company (or its authorized claims
representative). Approval or denial of the claim will normally be made within 90
days after the claim and all necessary records have been received by the Company
(or the authorized claims representative). If additional time is required in
special cases, the claimant will be notified in writing before the expiration of
the initial time period of the special circumstances requiring an extension of
time and of the date by which the Company (or its authorized claims
representative) expects to render the final decision, which will be not more
than 90 days after receipt of the completed claim form.

If the Participant's claim is wholly or partially denied, written notice will be
mailed to such Participant setting forth the specific reason(s) for the denial
and specific reference to the MERP provision on which the denial was based, a
description of any additional material or information necessary for the
Participant to complete the claim and explanation of why such material or
information is necessary, and an explanation of the MERP's review procedure.

If the claimant's claim for benefits has been denied in whole or in part, the
claimant may request a full review by filing a written request with the Company
(or its authorized claims representative) within 60 days after receiving written
notification of the denial of the claim. If a claimant appeals the denial of the
claim, such claimant shall be entitled to be represented by a duly authorized
representative without expense to the MERP, and a claimant or claimant's
representative may review any pertinent documents and submit issues and comments
in writing. The Company (or its authorized claims representative) will review
the appeal and ordinarily notify the claimant of its final decision within 60
days of the receipt of their request. If special circumstances require an
extension of time, the claimant will be notified of such extension during the 60
days following the receipt of the claimant's request.

VI.     COORDINATION OF BENEFITS

GENERAL PROVISION

Benefits payable under this plan will be coordinated with all other applicable
plans to the extent required by applicable law, in such a manner that the
combined, coordinated payment shall not exceed the total expenses incurred.

Coordination with federal programs, including Medicare, Medicaid and Champus,
will be according to the respective regulations determining the federal programs
to be primary or secondary.

If the Participant is eligible but not enrolled in Medicare, benefits under this
plan will be reduced by the amount that would have been payable by Medicare.


-6-

--------------------------------------------------------------------------------



RIGHT TO RECEIVE AND RELEASE INFORMATION

The MERP may, without the consent of or notice to any person, release to or
obtain from any insurance company or other organization, or from any person, any
information the MERP deems necessary to implement this coordination of benefits
provision or to determine whether an expense qualifies as a Covered Expense. All
persons claiming benefits under the MERP must furnish all information required
by the MERP to implement this coordination of benefits provision or to determine
whether an expense qualifies as a Covered Expense.

RIGHT TO MAKE PAYMENT TO OTHER ORGANIZATIONS

When payments which should have been made by the MERP have been made by another
plan, the MERP shall have the right to pay the other plan any amount necessary
to satisfy this coordination of benefits provision. Amounts thus paid will be
considered benefits paid under the MERP and, to the extent of such payments, the
MERP shall be fully discharged from any liability with respect to the
Participant for whom payment was made.

VII.     TERMINATION OF COVERAGE

WHEN COVERAGE ENDS

A Participant's coverage under the MERP ends on the earliest of:

 1. Thirty (30) days following the date his employment as an elected officer or
    as a designated key employee terminates.
    
    
 2. The date the MERP is terminated, subject to the provisions under "Amendment
    and Termination", below.
    
    

An Eligible Dependent's coverage ends on the earliest of:

 1. The date the related Participant's coverage ends.
    
    
 2. The date the dependent no longer meets the eligibility requirements under
    "Eligibility Requirements - Dependents" in Section II.
    
    
 3. The date the dependent enters full-time military service, not including a
    military reserve unit.
    
    

AMENDMENT AND TERMINATION

The Company reserves the right, in its sole and exclusive discretion, at any
time and from time to time, to amend the MERP in any respect or terminate the
MERP without restriction and without the consent of any Participant.


-7-

--------------------------------------------------------------------------------



VIII.     OPTIONAL CONTINUATION COVERAGE

A Participant and his Eligible Dependents have the right to continue coverage
under the MERP in accordance with and pursuant to the provisions of Section
4980B of the Internal Revenue Code of 1986, as amended and Section 601 of the
Employee Retirement Income Security Act of 1974, as amended ("COBRA") when a
"qualifying event" occurs, as defined under COBRA. The Company will give written
notice of the right to elect to continue coverage under the MERP and the cost,
if any, to continue coverage, in accordance with the provisions of COBRA. The
Participant or Eligible Dependent may be required to pay a monthly premium for
continuation of coverage, which coverage will end on the earliest date allowable
under COBRA.

IX.     OTHER IMPORTANT PROVISIONS

ACTS OF THIRD PARTIES

If, in the opinion of the Company (or its authorized claims representative), it
appears that a Participant may have been injured through an act or omission of
another person, no benefits will be payable under the MERP until the Participant
shall agree in writing:

 1. To immediately reimburse the MERP, to the extent of benefits provided by the
    MERP, upon collection of damages, whether by legal action, settlement or
    otherwise, and
    
    
 2. To provide the MERP with a completed and signed agreement directing
    reimbursement of medical payments, to the extent of benefits provided by the
    MERP.
    
    

Refusal of the Participant to execute the documents described above will relieve
the MERP of all contractual obligations contained in this document relating to
Covered Expenses incurred by the Participant.

RECOVERY OF EXCESS PAYMENTS

When payments have been made by the MERP in excess of the amounts necessary to
satisfy the provisions of the MERP as described in this document, the MERP shall
have the right to recover such excess payments from any person or organization
to which the excess payments were made.

FACILITY OF PAYMENT

Under normal conditions, benefits are payable to the Participant and can only be
paid directly to another party upon a signed authorization from the Participant.
If, in the opinion of the Company (or its authorized claims representative),
conditions exist under which a valid release or assignment cannot be obtained,
the Company (or its authorized claims representative) may make payment to any
individual or organization that has, in the Company's opinion (or the opinion of
its authorized claims representative), assumed the care or principal support of
the Participant and is, therefore, equitably entitled thereto.


-8-

--------------------------------------------------------------------------------



The Company (or its authorized claims representative) may, at its sole
discretion, honor benefit assignment made prior to the death of a Participant in
relation to remaining benefits payable by the MERP.

Any payment made by the Company (or its authorized claims representative) in
accordance with the above provision shall fully discharge the MERP of its
liability to the Participant to the extent of such payment.

CASE REVIEW

The MERP shall have the right to request, at its own expense, copies of medical
records, charges, office records, nurse's notes and any other documentation
deemed necessary to determine the benefits due under the MERP.

The MERP shall also have the right, at its own expense, to retain the services
of professional review organizations to examine and render expert opinion
regarding any documentation, charges, procedure records or any pertinent aspect
of a medical expense submitted to the MERP for determination of benefits.

PROOF OF DISABILITY

In the case of a mentally or physically handicapped dependent, proof of
disability must be furnished to the Company (or its authorized claims
representative) within thirty-one (31) days of the limiting age of 25 specified
in Section II of the MERP in order for coverage to continue beyond the limiting
age of 25. Proof of disability must also be furnished from time to time as
required by the Company (or its authorized claims representative).

FRAUD

In the event that a Participant shall at any time be dismissed for, or convicted
of a crime involving dishonesty or fraud on his part in his relationship with
the Company, all benefits which would otherwise be payable to him under the MERP
shall be forfeited.

COMPETITION

By accepting payment of any benefit under the MERP, the Participant agrees not
to be employed, or consult, in any business which is, or is about to be, engaged
in a business of the same or substantially the same nature as the businesses of
the Company or its subsidiaries without prior written consent of the Company,
and breach of this agreement by the Participant shall be cause for termination
of payment of benefits under the MERP.


-9-

--------------------------------------------------------------------------------



ADMINISTRATION

The general administration of the MERP and the responsibility for carrying out
and interpreting the provisions hereof shall be vested in the Vice President of
Human Resources of the Company. The Vice President of Human Resources shall
adopt such rules and regulations as it may deem necessary for the proper
administration of the MERP, which are not inconsistent with the provisions
hereof, and its decision in all matters shall be final, conclusive and binding.

MISCELLANEOUS

 1. Nothing contained in the MERP guarantees the continued employment of a
    Participant with the Company.
    
    
 2. No benefit hereunder may be assigned, pledged, mortgaged or hypothecated
    and, to the extent permitted by law, no such benefit shall be subject to
    legal process or attachment for the payment of any claims against any person
    entitled to receive the same.
    
    
 3. If a Participant entitled to receive a benefit under the MERP is deemed by
    the Vice President of Human Resources or is adjudged by a court of competent
    jurisdiction to be legally incapable of giving valid receipt and discharge
    for such benefit, such payments shall be paid to such person or persons as
    the Compensation Committee shall designate or to the duly appointed guardian
    or other legal representative of such Participant. Such payment shall, to
    the extent made, be deemed a complete discharge for such payments under the
    MERP.
    
    
 4. Payments made under the MERP shall be subject to withholding as shall at the
    time be required under any income tax or other laws, whether of the United
    States or any other jurisdiction.
    
    
 5. All expenses and costs in connection with the operation of the MERP shall be
    paid by the Company.
    
    
 6. The provisions of the MERP shall be construed according to laws of the State
    of Ohio.
    
    


-10-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------